


EXHIBIT10.2


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”), effective as of April 7, 2010
(“Effective Date”), is made by and between Emergent BioSolutions Inc.
(“Emergent”), with a principal office at 2273 Research Blvd., Suite 400,
Rockville, MD 20850, and Denise Esposito (“Consultant”).  Emergent and
Consultant are hereinafter referred to individually as “Party” or collectively
as the “Parties”.  The Parties hereby agree as follows:


1. Services; Performance Standards.  Consultant agrees to perform services
(“Services”) for Emergent as set forth in Exhibit A.  Services shall be provided
in accordance with the terms of this Agreement, any specific requirements as
mutually agreed in writing, and best industry standards applicable
thereto.  Consultant shall (a) provide the facilities and supplies necessary to
perform Services unless otherwise specified, (b) report to the authorized
contact(s) identified in Exhibit A or such other person(s) as Emergent or its
Affiliates may designate from time to time in writing, and (c) provide Emergent
with deliverables and reports described in Exhibit A, or such other reports as
Emergent or its Affiliates may from time to time request.  “Affiliate” shall
mean any direct or indirect, current or future subsidiary of a Party, or any
other entity controlled by, under common control with, or which controls such
Party.  “Control” shall mean direct or indirect possession of at least fifty
percent (50%) of another entity’s voting equity (or other comparable interest
for a non-corporation), or the power to direct or cause the direction of the
management or policies of such entity whether through ownership of securities,
by contract or otherwise.


2. Payment.  Emergent shall compensate Consultant for Services rendered as set
forth in Exhibit A based on invoices submitted by Consultant and in accordance
with the terms of this Agreement, provided that no invoice shall be required for
payment of the retainer set forth in Exhibit A.  All invoices shall reference
the Emergent Accounting Codes designated in Exhibit A, and, if Consultant bills
on an hourly basis, be accompanied by a timesheet signed by the Parties that
details the hours worked.  Invoices shall be payable within forty-five (45) days
of receipt by Emergent.  Payment of an invoice shall be in full compensation for
the corresponding Services performed unless expressly otherwise agreed in
writing by the Parties.  Consultant shall not receive employee benefits (such as
paid vacation, sick leave or any insurance benefits) from Emergent even if
Consultant is physically situated at Emergent’s offices.  Consultant shall be
fully responsible for payment of all income taxes, social security taxes, and
for any other taxes or payment which may be due and owing by Consultant as the
result of fees or amounts paid to it by Emergent under this Agreement, and
Consultant shall indemnify and hold harmless Emergent from and against any such
tax or payment.


3. Expenses.  Emergent shall reimburse Consultant for out-of-pocket expenses
reasonably incurred in the performance of Services in addition to the
compensation detailed in Exhibit A.  Consultant shall submit monthly invoices
detailing and categorizing expenses incurred during the immediately preceding
month and shall provide supporting documentation as reasonably required by
Emergent.  Expenses shall not be marked up and shall not exceed fifteen percent
(15%) of Maximum Compensation for the applicable invoice period without prior
written pre-approval by Emergent.  All travel must be in accordance with the
Emergent Corporate Travel, Food and Lodging Policy.  This Agreement relates to
the provision of Services only, and Consultant shall not purchase equipment,
goods, software or other tangible or intangible property for which it will seek
reimbursement from Emergent without Emergent's express, prior written
authorization.


4. Confidential Information.  Consultant acknowledges that this Agreement
creates a confidential relationship between the Parties, and that, in order to
perform the Services, Consultant or its members, principals, directors,
shareholders, officers, employees, agents, affiliates and advisors
(collectively, “Representatives”) may need to have access to certain
commercially valuable, proprietary, and non-public information that Emergent
considers to be Confidential Information.  “Confidential Information” means any
and all written, oral, electronic, graphic or other information relating
directly or indirectly to Emergent or the business, products, markets,
customers, suppliers, condition (financial or otherwise), operations, assets,
liabilities, results of operations, cash flows or prospects of Emergent that is
delivered, disclosed or furnished by or on behalf of Emergent to Consultant or
its Representatives, whether before, on or after the Effective Date hereof, or
which Consultant or its Representatives otherwise learns or obtains, through
observation or through analysis of such information, and shall also be deemed to
include all notes, analyses, compilations, studies, forecasts, interpretations
or other documents prepared by Consultant or its Representatives to the extent
such material contains, reflects or is directly based upon, in whole or in part,
such information.  Confidential Information may include, without limitation,
technical information, business plans, identification or characterization of
biological or other materials, results and/or design of experiments or
preclinical or clinical testing, know-how, trade secrets, methods,
methodologies, designs, specifications, clinical protocols, data, inventions,
improvements, intellectual properties, devices, processes, procedures, financial
analysis, accounting policies and procedures, employee staffing, employee
compensation and benefits, manuals and marketing and advertising strategies
disclosed directly or indirectly by Emergent to Consultant (whether prepared by
Emergent, its advisors or otherwise). Consultant agrees to keep confidential and
not, without the prior written consent of Emergent, publish, disclose to any
third party or use (except for purposes of performance under this Agreement) any
Confidential Information. The obligations of this paragraph do not pertain to
information which is generally known or hereafter becomes generally known to the
public through no fault of Consultant or which is disclosed by Consultant with
the written approval of Emergent.  Consultant shall return all Confidential
Information to Emergent upon completion of the corresponding Services hereunder
or upon Emergent’s request.  Consultant shall be entitled to disclose
Confidential Information as required by applicable law, regulation or court
order only to the extent necessary to comply therewith; provided, however,
Consultant shall, if reasonably practicable, provide Emergent an opportunity to
seek to prevent disclosure of, or to obtain a protective order for, such
Confidential Information by giving advance written notice of such required
disclosure; provided further, that Consultant shall make such required
disclosures in consultation with Emergent and shall cooperate with Emergent in
connection with efforts to obtain any protective order or other remedy.


5. Ownership of Work. Consultant shall promptly disclose to Emergent in writing
all data, information, documents, materials and inventions relating to or
arising out of Services, and agrees that all right, title, and interest in and
to the foregoing shall belong to and be the property of Emergent.  Consultant
hereby assigns all its rights in the foregoing to Emergent and agrees, without
further payment by Emergent, to make any further assignments and execute all
documents necessary to effect Emergent's title thereto in all countries of the
world.  All documents and materials prepared by Consultant in the performance of
Services constitute works-for-hire and shall belong to and be the exclusive
property of Emergent, and shall be surrendered by Consultant to Emergent upon
request.


6. Independent Contractor.  With respect to the subject matter hereof, the
Parties are and remain independent contractors.  This Agreement shall not be
deemed to create an employer/employee relationship, joint venture, partnership,
association, or agency between the Parties.  Consultant is not authorized to
incur or create any obligation (express or implied) on behalf of Emergent or to
bind Emergent in any manner whatsoever.


7. Term; Termination.  This Agreement is effective as of the Effective Date and
shall continue in effect for twelve (12) months thereafter or until the
Agreement otherwise terminates under this Section (“Term”); provided, however,
that in the event that any amendment thereto is then pending, the Term shall be
automatically extended until the Services to be provided under such amendment
are completed.  This Agreement shall terminate upon the expiration of the Term
or the first to occur of (a) the date Emergent provides Consultant with written
notice that this Agreement is being terminated for “cause” where
Consultant:  (i) commits any act of embezzlement, theft or fraud against
Emergent; (ii) is convicted of a felony or any crime involving moral turpitude,
whether or not related to Services; (iii) commits any act of gross negligence or
willful misconduct; or (iv) breaches the representations, warranties or
covenants contained in this Agreement; or (b) the date on which either Party
terminates the Agreement for convenience on not less than thirty (30) days’
prior written notice.  Upon termination of this Agreement, neither Party shall
have further liability to the other Party, except for Emergent’s obligation for
payment in accordance with the terms of this Agreement for Services provided
prior to the termination date.  The provisions of Sections 2 – 5, 7, and 9 – 12,
shall survive the expiration or termination of this Agreement for any reason.


8. Representations and Warranties. In addition to any other representations and
warranties set forth in this Agreement, Consultant represents and warrants that
Consultant:  (a) will perform Services in a competent, diligent and workmanlike
manner consistent with the expected industry standards of professional conduct;
(b) has not ever been debarred, and any Consultant representative who provides
any portion of the Services has not been debarred, pursuant to the United States
Food, Drug and Cosmetic Act, or been excluded from any federal health care
program (including Medicare or Medicaid), and Consultant will notify Emergent
immediately if any of the foregoing occurs; (c) will perform Services for
Emergent and has been advised of the restrictions and obligations set forth in
this Agreement, including without limitation, the requirements of
confidentiality and compliance with laws; (d) has full power to enter into and
fully perform this Agreement and has the full and unrestricted right to disclose
to Emergent any information Consultant makes available to Emergent under this
Agreement; and (e) in the event Consultant is employed by a third party,
Consultant has verified that the Services do not present a conflict with
Consultant’s primary employment and that Consultant has the right and authority
to authority to enter into this Agreement and to comply with the requirements of
Section 5 (Ownership of Work).


9. Compliance with Laws.  Consultant shall perform its duties and
responsibilities hereunder in accordance with the highest standards of ethical
business conduct and not engage in any acts or activities that are illegal or
that may adversely affect or reflect upon the business, integrity or goodwill of
Emergent.  Consultant shall take no action that it believes might cause (or be
construed as causing) Emergent to be in violation of international, federal,
state or local laws or regulations, or Emergent’s policies and
procedures.  Consultant further agrees, to the extent applicable to performance
of the Services, to abide by the Emergent BioSolutions Code of Conduct and
Business Ethics policy as posted from time to time on the company’s
website.  Without limiting the generality of the foregoing, Consultant
represents, warrants and agrees that Consultant will: (a) comply with all
applicable laws, rules and regulations, including those governing employment
practices (including employee recruiting and hiring), anti-bribery,
anti-corruption and anti-gratuities laws or other similar laws; (b) comply with
Emergent stated policies and procedures generally applicable to parties
operating at Emergent’s offices, including those governing safety, health,
harassment, and discrimination; (c) prohibit its staff or any representatives
from involvement with the payment or giving of anything of value, either
directly or indirectly, to an official of any government, political party or
official thereof, any candidate for foreign political office, or any official of
an international organization, for the purpose of influencing an act or decision
in its official capacity, or inducing that official to use influence with any
government, to assist Emergent in obtaining or retaining business for or with,
or directing business to, any person, or for obtaining an improper advantage;
and (d) certify in writing, at such times as may be requested by Emergent, that
Consultant and its Representatives understand, have complied with and are in
compliance with the foregoing.  Consultant will immediately advise Emergent if
Consultant should learn of or have reason to believe that there has been a
violation of any of the foregoing undertakings.


10. Export Control Restrictions.  Each Party acknowledges that, in the course of
exchanging Confidential Information, it may desire to have access to certain
information about the production and/or development of materials that is subject
to export controls by the U.S. Department of Commerce and requires a specific
license from that agency before such technology can be transferred outside the
United States or disclosed in the United States to nationals of other countries
(unless such individuals have been granted U.S. citizenship, permanent
residence, or asylee status) (“Controlled Technology”).  Each Party agrees that
Controlled Technology will not be transferred or “released” (as that term is
defined in Title 15 CFR Sect. 734.2(b)(3)) to the other Party unless and until
the disclosing Party notifies the prospective receiving Party that such
information constitutes Controlled Technology and the prospective receiving
Party agrees in writing to receive such Controlled Technology, and that any such
ultimate disclosure or “release” shall be provided under a license or as may be
otherwise authorized by the laws of the United States.


11. Dispute Resolution.  All disputes or claims arising hereunder that cannot be
resolved by the Parties shall be submitted to non-binding mediation for a period
of thirty (30) days, which may be extended by written agreement of the
Parties.  If such dispute is not resolved through mediation or otherwise within
the specified period, either Party may pursue remedies available to it at law or
in equity, subject to the terms of this Agreement.


12. Restriction on Insider Trading.  Emergent BioSolutions Inc. is a publicly
traded company on the New York Stock Exchange.  Consultant acknowledges the
existence of laws and regulations prohibiting “insider trading,” including the
purchase or sale of securities of a company while in the possession of material
information that has not been generally disclosed in the
marketplace.  Consultant acknowledges and agrees that, to the extent that
material nonpublic information of Emergent BioSolutions Inc. or its Affiliates
is shared with Consultant to enable Consultant to perform the Services,
Consultant covenants and agrees that it will not engage in insider trading or
disclose such information to any third parties.


13. Force Majeure.  Neither Party shall be liable for delay or failure in the
performance of any of its obligations under this Agreement if and to the extent
such delay or failure is due to circumstances beyond the reasonable control of
such Party, including but not limited to fires, floods, explosions, accidents,
acts of God, war, riot, strike, lockout or other concerted acts of workers, acts
of government and shortages of materials. The Party claiming force majeure shall
use its commercially reasonable efforts to eliminate or prevent the cause so as
to continue performing its obligations under this Agreement.  During such time
that the event of force majeure causes such a delay or failure of performance,
this Agreement and the Parties’ obligations and responsibilities under it shall
be deemed suspended until the event of force majeure ceases.


14. Miscellaneous Provisions.


(a) Non-Waiver.  No delay by or omission of any Party in exercising any right,
power, privilege, or remedy shall impair such right, power, privilege, or remedy
or be construed as a waiver thereof.


(b) Remedies.  The rights and remedies provided in this Agreement are cumulative
and are not exclusive of other rights or remedies provided by law.
 
(c) Notices.  Any notice hereunder shall be given by first class mail, express
mail, or facsimile (followed by confirmation), addressed to the Parties at the
addresses given in the preamble of this Agreement, or to such other address as a
Party may later designate in writing to the other Party.  Notice of any legal
action, claim or other legal matter given by Consultant to Emergent shall be
directed to Emergent’s General Counsel at 2273 Research Boulevard, Rockville,
Maryland, USA 20850.


(d) Use of Name.  Neither Party shall use the name, tradename or trademark of
the other Party in a press release, advertising, publicity or promotional
activity without the prior written consent of the other Party.


(e) Severability.  In the event that any section or any part of a section of
this Agreement should be declared void, invalid, or unenforceable by any court
of law, for any reason, such a determination shall not render void, invalid, or
unenforceable any other section or any part of any other section of this
Agreement and the remainder of this Agreement shall remain in full force and
effect.


(f) Headings.  Headings and titles of parts and sections are for convenience
only and have no interpretative significance.


(g) Assignability.  This Agreement may not be assigned by Consultant without
Emergent’s prior, express written consent.  Emergent may, without Consultant’s
written consent, assign and transfer this Agreement to any Affiliate, in which
event Consultant agrees to continue to perform the duties and obligations
according to the terms hereof to or for such assignee or transferee of this
Agreement.


(h) Amendments.  No modification or amendment to this Agreement shall be
effected by or result from the receipt, acceptance, signing or acknowledgement
of any purchase order, quotation, invoice, shipping document or other business
form containing terms or conditions different from those set forth in this
Agreement, and all such additional terms and conditions are hereby specifically
rejected by both Parties.


(i) Governing Law and Jurisdiction.  This Agreement and its interpretation shall
be governed by the laws of the State of Maryland without reference to its
conflict of law or choice of law provisions.  Any action commenced by a Party to
enforce the terms of this Agreement must be brought in the courts of the
jurisdiction where the Services were primarily delivered hereunder, and the
Parties hereby irrevocably consent to the jurisdiction and venue of such courts
to enforce the terms of this Agreement.  The Parties expressly waive any right
that they have or may have to a jury trial of any dispute arising out of or in
any way related to this Agreement, or any breach thereof.


(j) Integration; Counterparts; Signatures.  This Agreement (including any
corresponding exhibits) constitutes the entire agreement of the Parties,
supersedes all prior discussions, negotiations and understandings verbal and
written, if any, and may only be amended or modified by a written agreement
signed by both Parties.  In the event of a conflict between the terms of this
Agreement and the terms of any Exhibit or attachment hereto, or any proposal,
quotation or any Consultant documentation, the terms of this Agreement shall
prevail.  This Agreement may be signed in multiple identical copies, each of
which shall be deemed to be an original copy, and each facsimile or electronic
copy shall constitute a legally binding, enforceable document.  Electronic
signatures shall not be an acceptable means of execution unless both Parties
have agreed in writing to the format and standard of such signature.


(k) Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.


IN WITNESS WHEREOF, Emergent and Consultant have entered into this Agreement as
of the Effective Date.
 
Emergent BioSolutions Inc.
 
By:  /s/Jay G. Reilly
Name: Jay G. Reilly
Title:   Acting General Counsel
Date:  April 28, 2010
Denise Esposito
 
By:  /s/Denise Esposito
Date: April 28, 2010



 

 
 

--------------------------------------------------------------------------------

 


Exhibit A

SERVICES
 
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Agreement.


1.           Description of Services:  Consultant shall cooperate fully with
Emergent in the defense or prosecution of any litigation currently pending or
that may be brought in the future against or on behalf of Emergent, whether
before a state or federal court, in an arbitral forum or before a state or
federal agency, related to the litigation against Protein Sciences Corporation,
or any investigation relating to Emergent, if, in the judgment of Emergent or
its counsel, your assistance or cooperation is needed due to your personal
involvement in or knowledge about the circumstances to which the litigation or
investigation relates.  These Services shall include, but not be limited to,
being available to meet with counsel to prepare Emergent’s claims or defenses,
to prepare for trial, arbitration, discovery or an administrative hearing and to
act as a witness when requested by Emergent at reasonable times designated by
Emergent.  Consultant shall notify Emergent promptly in the event that
Consultant is served with a subpoena or is asked to provide a third party with
information concerning any actual or potential complaint or claim against
Emergent, dispute with Emergent or investigation or inquiry relating to
Emergent.


2.           Reports: Consultant shall provide the Emergent Representative with
such reports as requested by Emergent from time to time.


3.           Fees:  In consideration for the Services, Emergent shall pay
Consultant (a) a retainer of $6,500.00, and (b) for any specific Services as
mutually-agreed in writing, an additional fee at a rate of $300.00 per hour.


4.           Invoicing and Payment:  Invoices shall be sent to and payments made
in accordance with the terms of the Agreement, and the following shall apply:


Manner/Location for Payments: First-class mail to Consultant business address
 
Accounting Codes (Must be noted on invoices for payment to be processed):
 
G/L No.:
650081                                                                Cost
Center:                                10070
 
Emergent Address for Invoices:
Emergent BioSolutions Inc.

 
2273 Research Blvd., Suite 400

 
Rockville, MD  20850

 
Attn:  Accounts Payable



5.           Expenses:  Reimbursable in accordance with the terms of the
Agreement.


6.           Contacts:                      Consultant
Notices:                        Denise Esposito
 
Emergent Representative:  Jay Reilly





 
 

--------------------------------------------------------------------------------

 
